 Exhibit 10.1

 

WOLVERINE BANK

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) by and between
Wolverine Bank with its principal offices located at 5710 Eastman Avenue,
Midland, Michigan, 48640 (the “Bank”) and David H. Dunn (“Executive”) is hereby
entered into effective as of July 1, 2016 (the “Effective Date”). Any reference
herein to the “Company” shall mean Wolverine Bancorp, Inc., the parent holding
company of the Bank.

 

WITNESSETH:

 

WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Bank pursuant to an amended and restated employment agreement
between the Bank and the Executive entered into as of July 1, 2011 (the “Prior
Agreement”);

 

WHEREAS, the Executive and the Bank desire to amend and restate the Prior
Agreement in order to clarify certain provisions of the Prior Agreement; and

 

WHEREAS, the Executive has agreed to such changes.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Bank and the
Executive hereby agree as follows:

 

1.     Employment. The Bank employs Executive as President and Chief Executive
Officer, and Executive accepts such employment, subject to the terms and
conditions set forth in this Agreement. Executive also agrees to serve, if
appointed or elected, as a member of the Board of Directors (the “Board”) of the
Bank or the Company, and as an officer and/or director of any subsidiary or
affiliate of the Bank or the Company.

 

2.     Term and Annual Renewal.

 

The term of this Agreement will begin as of the Effective Date and will continue
for thirty-six (36) full calendar months thereafter. Commencing on the first
anniversary date of the Effective Date of this Agreement (the “Anniversary
Date”) and continuing on each Anniversary Date thereafter, a majority of the
members of the Board who are not executive officers of the Bank (the
“Disinterested Directors”) may extend the term of this Agreement for an
additional year such that the remaining term shall be thirty-six (36) months,
unless written notice of non-renewal is provided to Executive at least fifteen
(15) days prior to any such Anniversary Date, in which case the term of this
Agreement will become fixed and will terminate at the end of the twenty-four
(24) months following such Anniversary Date. Prior to each Anniversary Date, the
members of the Board who are not executive officers of the Bank will conduct a
comprehensive performance evaluation and review of Executive for purposes of
determining whether to extend this Agreement (the “Performance Review”), and the
results thereof will be included in the minutes of the Board’s meeting.
Notwithstanding the foregoing, in the event that at any time prior to the
Anniversary Date the Company or the Bank has entered into an agreement to effect
a transaction which would be considered a Change in Control under Section 10(a)
hereof, then the Disinterested Directors may, after conducting a Performance
Review, extend the term of this Agreement so that it shall terminate thirty-six
(36) months following the date on which the Change in Control occurs.

 

Continued Employment Following Expiration of Term. Nothing in this Agreement
shall mandate or prohibit a continuation of Executive’s employment following the
expiration of the term of this Agreement, upon such terms and conditions as the
Bank and Executive may mutually agree.

 

 
1

--------------------------------------------------------------------------------

 

 

3.     Duties. Employer shall employ the Executive to be the President and Chief
Executive Officer of the Employer and as such, Executive shall perform services
the same as, or generally consistent with, the services generally and
customarily performed by a President and Chief Executive Officer. Executive
shall, subject at all times to the control of the Board of Directors of the
Employer, supervise and control all of the business and affairs of the Employer
and shall have authority, unless determined otherwise by the Board of Directors
and if not prohibited by Employer’s Articles of Incorporation or its Bylaws, to
perform all acts, execute and deliver all documents related to the Employer, and
take all steps Executive may deem necessary or desirable to effectuate the
actions and policies of the Board of Directors of the Employer.

 

4.     Extent of Service. Executive shall devote Executive’s full business time,
attention and energies, as well as Executive’s best talents and abilities, to
the business of the Bank in accordance with Bank’s instructions and directions
and shall not, during the term of this Agreement, be engaged in any other
employment for any other employer.

 

5.     Compensation.

 

(a)     Base Salary. The Bank agrees to pay Executive an annual salary (“Base
Salary”) of $225,084 per year from the Effective Date, less required tax
withholding, payable according to the Bank’s regular pay practices, with
subsequent Base Salary increases, if any, based on a review by the Bank’s Board
of Directors. The Base Salary will be paid to the Executive in accordance with
the Bank’s usual and customary payroll practices applicable to its executives
generally.

 

(b)     Bonuses. The Bank may, annually, in its discretion after a review by the
Bank of Executive’s performance for the year under review, pay the Executive a
bonus in addition to the Executive’s Base Salary. The payment of a bonus is not
required under the terms of this provision of the Agreement, but if a bonus is
awarded to the Executive, the payment thereof shall be made within sixty (60)
days of the determination to award a bonus. The bonus payment, if any, shall not
be construed as an increase in Executive’s Base Salary.

 

6.     Executive Benefits.

 

(a)     Benefit Plans. Executive shall be entitled to participate in any life
insurance, disability, medical, hospital, health or dental insurance, or other
bonus, incentive, profit sharing, stock option, retirement or other executive
benefit plans of the employer, whether contributory or non-contributory, as may
from time to time be uniformly maintained by the Bank for its salaried
executives during the term of employment under this Agreement.

 

(b)     Expenses. The Bank will reimburse Executive for all reasonable and
necessary business expenses incurred by him in the performance of his duties
under this Agreement in accordance with the Bank’s policies upon the
presentation by Executive to the Bank, from time to time, of an itemized account
of such expenditures, including receipts where appropriate. Such reimbursements
shall be paid promptly by the Bank and in any event not later than March 15 of
the year immediately following the end of the calendar year in which the
Executive incurred such expense.

 

(c)     Automobile. The Bank shall provide the Executive with an automobile and
reimburse Executive for substantiated expenses for the automobile. Executive
shall comply with reasonable reporting and expense limitations on the use of
such automobile as may be established by the Bank from time to time, and the
Bank shall annually include on Executive’s Form W-2 any amount of income
attributable to Executive’s personal use of such automobile. Such reimbursements
shall be paid promptly by the Bank and in any event not later than March 15 of
the year immediately following the end of the calendar year in which the
Executive incurred such expense.

 

(d)     Country Club. The Bank shall provide Executive with membership in the
Midland Country Club and will reimburse Executive for substantiated business
expenses related to such membership. Such reimbursements shall be paid promptly
by the Bank and in any event not later than March 15 of the year immediately
following the end of the calendar year in which the Executive incurred such
expense.

  

 
2

--------------------------------------------------------------------------------

 

 

7.     Termination of Employment. Subject to the continuing obligations of the
parties set forth in this Agreement, the Executive’s employment with the Bank
may be terminated during the term of this Agreement in any of the following
ways:

 

(a)     Termination Upon Death or Disability. Executive’s death or disability
will terminate this Agreement. For purposes of this Agreement “disability” shall
be defined as the Executive being unable to perform (in the judgment of the Bank
evidenced by a resolution adopted in good faith by a majority of its Board of
Directors) any substantial duty to the Bank as set forth in Sections 3 and 4 of
this Agreement, by reason of illness, disability, incapacity or other inability,
for a period of more than six (6) months.

 

(b)     Mutual Agreement. Upon the mutual agreement of the Bank and Executive.

 

(c)     Termination for Cause. The Bank shall have the right to terminate the
Executive and this Agreement at any time for “Cause.” Termination for Cause
shall mean termination because of, in the good faith determination of the Board,
Executive’s:

 

personal dishonesty;

 

incompetence;

 

willful misconduct;

 

breach of fiduciary duty involving personal profit;

 

intentional failure to perform stated duties under this Agreement;

 

willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or any violation of a final cease-and-desist order; or

 

material breach by Executive of any provision of this Agreement.

 

(d)     Termination without Cause. By the Bank without Cause provided the Bank
shall give Executive thirty (30) days advance written notice of the Executive’s
termination.

 

(e)      Termination with Good Reason. The Executive shall have the right to
terminate his employment under this Agreement with Good Reason within sixty (60)
days of the occurrence of the event giving rise to such Good Reason; provided,
however, the Executive must provide the Bank with written notice of such Good
Reason and provide the Bank a period of at least thirty (30) days to cure the
event giving rise to Good Reason. For purposes of this Agreement, the term “Good
Reason” means:

 

(i)      A material diminution in the Executive’s Base Salary; or

 

(ii)     A material diminution in the Executive’s authority, duties or
responsibilities under this Agreement; or

 

(iii)    A material change in the geographic location at which the Executive
must perform services under this Agreement; or

 

(iv)    Any other action or inaction that constitutes a material breach by the
Bank of this Agreement.

 

(f)      Termination without Good Reason. Executive may terminate this Agreement
without Good Reason provided Executive provides the Bank with a ninety (90) day
advance written notice of such termination.

 

 
3

--------------------------------------------------------------------------------

 

 

8.     Termination Without Cause or Termination With Good Reason. In the event
the Bank terminates Executive’s employment without Cause under Section 7(d)
above or the Executive terminates his employment for Good Reason under Section
7(e) above, the Bank shall do the following:

 

(a)     Continue Executive’s then Base Salary, minus appropriate withholdings,
which shall include, without limitation, FICA and federal, state and local taxes
(‘‘Base Salary Payment”), for a period of thirty-six (36) months following such
termination, with such payments made on the same day or days of the month that
such payments were made prior to termination of employment in the ordinary
course. Thereafter, the Bank shall not be responsible to the Executive for any
additional Base Salary Payment. The Bank’s obligation to pay the Base Salary
Payments shall be conditioned upon: (i) Executive executing a Separation and
Release Agreement in the form approved by the Board subject to Section 22 of
this Agreement; and (ii) Executive compliance with all the obligations set forth
in Section 11 of this Agreement.

 

In the event the Executive becomes employed by a third party or by the Bank at
any time within the thirty-six (36) month period referenced in this Section 8 of
this Agreement and if the salary received by the Executive from the third party
or from the Bank is equal to or greater than Executive’s then Base Salary
Payment, the Base Salary Payments shall terminate. If, however, the compensation
received by the Executive from the third party or from the Bank is less than the
then Base Salary Payment, the Bank shall pay to the Executive the difference
between the Base Salary Payment and the compensation received from the third
party, less appropriate withholdings, which shall include, without limitation
FICA and federal, state and local taxes. During the period of time the Bank pays
any remaining portion of Executive’s Base Salary Payment, the Bank reserves,
upon reasonable notice to the Executive and for reasonable periods of time, the
right to call upon the Executive for consultation and advice regarding the
Bank’s business. It is further understood between the parties that, unless
Executive is employed by the Bank, any Base Salary Payment or portion of Base
Salary Payment that Executive may receive during this period of time shall not
be counted toward any accrual of any pension, deferred compensation and/or
annuity plans that Executive is or may be entitled to.

 

(b)     So long as the Executive is being paid all or a remaining portion of the
Base Salary Payment, the Bank, if allowable under applicable law, shall provide
the Executive:

 

(i) with a cash payment equal to the amount of benefits that would have accrued
on the Executive’s behalf under the employee stock ownership plan and 401(k)
Plan (with the amount of benefits determined by reference to the benefits
accrued on his behalf under such retirement programs during the twelve months
preceding his termination of employment), with such amounts paid to the
Executive at the same time the amounts would otherwise be accrued under the
401(k) Plan and ESOP; and

 

(ii) with nontaxable medical and dental coverage and life insurance coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to his termination. Notwithstanding the foregoing, if applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if participation by Executive is not
permitted under the terms of the applicable health plans, or if providing the
benefits would subject the Bank to penalties, then the Bank shall pay Executive
a cash lump sum payment reasonably estimated to be equal to the value of such
non-taxable medical and dental benefits, with the payment to be made on the date
payments commence under Section 8(a) hereof or the date which the Bank
determines that the insurance coverage (or the remainder of the insurance
coverage) cannot be provided for the foregoing reasons; and

 

(iii) with continued vesting in any stock option or restricted stock award
previously granted to the Executive, notwithstanding the terms of any stock
option or restricted stock award agreement or equity incentive plan.

 

9.     Termination and Board Membership. To the extent Executive is a member of
the Board on the date of termination of employment with the Bank (other than a
termination in connection with a Change in Control), Executive will resign from
the Board immediately following such termination of employment with the Bank.
Executive will be obligated to tender this resignation regardless of the method
or manner of termination (other than termination in connection with a Change in
Control), and such resignation will not be conditioned upon any event or
payment.

 

 
4

--------------------------------------------------------------------------------

 

 

10.     Termination in Connection with a Change in Control.

 

(a)     Change in Control Defined. For purposes of this Agreement, a “Change in
Control” shall mean a change in control as defined under Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”) and includes any of the
following events:

 

(i)              Merger: The Company or the Bank merges into or consolidates
with another entity, or merges another bank or corporation into the Bank or the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company or the Bank immediately before
the merger or consolidation;

 

(ii)               Acquisition of Significant Share Ownership: There is filed,
or is required to be filed, a report on Schedule 13D or another form or schedule
(other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 30% or more of a class of the Company’s or the Bank’s voting
securities;

 

(iii)             Change in Board Composition: During any period of two
consecutive years, individuals who constitute the Company’s or the Bank’s Board
of Directors at the beginning of the two-year period cease for any reason to
constitute at least a majority of the Company’s or the Bank’s Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is nominated by the board by a vote of at least two-thirds (2/3) of
the directors who were directors at the beginning of the two-year period shall
be deemed to have also been a director at the beginning of such period; or

 

(iv)               Sale of Assets: The Company or the Bank sells to a third
party all or substantially all of its assets.

 

For all purposes hereunder, the definition of “Change in Control” shall be
interpreted consistent with Section 409A of the Code and the regulations
thereunder.

 

(b)     Termination Without Cause or Termination With Good Reason Following a
Change in Control. If within the period ending one year after a Change in
Control, (i) the Bank terminates Executive’s employment Without Cause, or (ii)
Executive voluntarily terminates his employment with Good Reason, the Bank will,
within ten (10) calendar days of the termination of Executive’s employment, make
a lump-sum cash payment to Executive equal to the sum of:

 

(i)      three times the Executive’s current Base Salary; and

 

(ii)     three times the amount of benefits that accrued on the Executive’s
behalf under the employee stock ownership plan and 401(k) Plan (with the amount
of benefits determined by reference to the benefits accrued on his behalf under
such retirement programs during the twelve (12) months preceding his termination
of employment); and

 

(iii)    for a period of three (3) years, the Bank will provide Executive (at no
cost to Executive) with nontaxable medical and dental coverage and life
insurance coverage substantially identical to the coverage maintained by the
Bank for Executive prior to his termination, provided, however, that if earlier,
such medical and dental coverage shall cease on the date Executive becomes
eligible for Medicare coverage unless Executive is covered by family coverage or
coverage for self and a spouse, in which case Executive’s family or spouse shall
continue to be covered for the remainder of the three (3) year period.
Notwithstanding the foregoing, if applicable law (including, but not limited to,
laws prohibiting discriminating in favor of highly compensated employees), or,
if participation by Executive is not permitted under the terms of the applicable
health plans, or if providing the benefits would subject the Bank to penalties,
then the Bank shall pay Executive a cash lump sum payment reasonably estimated
to be equal to the value of the non-taxable medical and dental benefits, with
such payment to be made on the date the cash payment is made under Section
10(b)(i) hereof or the date which the Bank determines that the insurance
coverage (or the remainder of the insurance coverage) cannot be provided for the
foregoing reasons; and

  

 
5

--------------------------------------------------------------------------------

 

 

(iv)     the Executive shall receive three years of vesting credit under any
stock option or restricted stock award granted to the Executive notwithstanding
the terms of any stock option or restricted stock award agreement or equity
incentive plan.

 

Notwithstanding anything herein to the contrary, in the event a benefit is
payable under this Section 10(b), no benefit will be payable under Section 8 of
this Agreement.

 

11.     Nondisclosure/Non-Competition and Non-Solicitation by Executive.

 

(a)    Nondisclosure/Confidential Information. Executive acknowledges and agrees
that certain information obtained while employed by the Bank is confidential,
and, is important to the Bank and to the effective operation of the Bank’s
business. Executive, therefore, agrees that while employed by the Bank, and at
any time afterwards, he will make no disclosure of any kind, directly or
indirectly, concerning any confidential information relating to the Bank,
Company or any of their activities.

 

(b)     Non-Competition. Executive further agrees that at all times while the
Executive is employed by the Bank and during that period of time when Executive
is receiving a Base Salary Payment from the Bank and for a period of or
thirty-six (36) months after the termination of his employment or the expiration
of this Agreement, whichever is later, Executive shall not, directly or
indirectly, or individually or together with any other person, as owner,
shareholder, investor, member, partner, proprietor, principal, director,
officer, executive, manager, agent, representative, independent contractor,
consultant or otherwise, engage or participate in any business that is in
competition in any manner with the business of the Bank in any county in which
the Bank has an office, without the written permission of the Chairperson of the
Board of Directors. Notwithstanding the foregoing, Sections 11(b) and 11(c)
shall not be applicable in the event of a termination of employment within 12
months following a Change in Control.

 

(c)     Non-Solicitation. The Executive hereby understands, acknowledges and
agrees that, by virtue of his position with the Bank, the Executive has and will
have advantageous familiarity and personal contacts with the customers, wherever
located, of the Bank and has and will have advantageous familiarity with the
business, operations and affairs of the Bank. In addition, the Executive
understands, acknowledges and agrees that the business of the Bank is highly
competitive. Accordingly, at all times while the Executive is employed by the
Bank and during that period of time when Executive is receiving a Base Salary
Payment from the Bank and for a period of thirty-six (36) months after the
termination of his employment or the expiration of this Agreement, whichever is
later, the Executive shall not, directly or indirectly, or individually or
together with any other person, as owner, shareholder, investor, member,
partner, proprietor, principal, director, officer, executive, manager, agent,
representative, independent contractor, consultant or otherwise:

 

(i)               Solicit in any manner, seek to obtain or service any business
of any person who is or was a customer or an active prospective customer of the
Bank during the one-year period prior to the termination of Executive’s
employment; or

 

(ii)             Request or advise any customer, supplier, vendor or others who
were doing business with the Bank during the one-year period prior to the
termination of Executive’s employment, or any other person, to terminate,
reduce, limit or change their business or relationship with the Bank; or

 

(iii)            Induce, request or attempt to influence any executive of the
Bank who was employed by the Bank during the two-year period prior to the
termination of Executive’s employment, to terminate his or her employment with
the Bank.

 

 
6

--------------------------------------------------------------------------------

 

 

(d)     Remedies. Executive acknowledges and agrees that his obligations under
this Section 11 are of a special and unique nature and that a failure to perform
any such obligation or a violation of any such obligation would cause
irreparable harm to the Bank, the amount of which cannot be accurately
compensated for in damages by an action at law. In the event of a breach by the
Executive of any of the provisions of this Section 11, the Bank shall be
entitled to an injunction restraining the Executive from such breach. Nothing in
this Section shall be construed as prohibiting the Bank from pursuing any other
remedies available for any breach of this Agreement.

 

(e)     Enforceability. Notwithstanding the foregoing, in the event that any
provision of this Section is found by a court of competent Jurisdiction to
exceed the time, geographic or other restrictions permitted by applicable law,
then such court will have the power to reduce, limit or reform (but not to
increase or make greater) such provision to make it enforceable to the maximum
extent permitted by law, and such provision will then be enforceable against the
Executive in its reduced, limited or reformed manner. In addition, the parties
agree that in the event that any of the provisions of this Section are
determined to be invalid, illegal, or unenforceable they will be severable in
accordance with Section 20.

 

12.      Required Regulatory Provisions.

 

(a)     If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 U.S.C. §1818(e)(3)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of
the Federal Deposit Insurance Act, the Bank’s obligations under this Agreement
shall be suspended as of the date of service, unless stayed in appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of its obligations that were suspended.

 

(b)     If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4)
(12 U.S.C. §1818(e)(4)) or 8(g)(1) (12 U.S.C. §1818(g)(1)) of the Federal
Deposit insurance Act, all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

(c)     If the Bank is in default as defined in Section 3(x)(1) (12 U.S.C.
§1818(x)(1)) of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

(d)     All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by the Director of the OTS or his or her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) (12
U.S.C. §1823(c)) of the Federal Deposit Insurance Act; or (ii) by the Director
or his or her designee at the time the Director or his or her designee approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.

 

(e)     Notwithstanding anything herein contained to the contrary, any payments
to Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

 

(f)     Notwithstanding anything else in this Agreement, Executive’s employment
shall not be deemed to have been terminated unless and until the Executive has a
Separation from Service within the meaning of Section 409A of the Code. For
purposes of this Agreement, a “Separation from Service” shall have occurred if
the Bank and Executive reasonably anticipate that either no further services
will be performed by the Executive after the date of the termination (whether as
an employee or as an independent contractor) or the level of further services
performed will be less than 50% of the average level of bona fide services in
the thirty-six (36) months immediately preceding the termination. For all
purposes hereunder, the definition of Separation from Service shall be
interpreted consistent with Treasury Regulation Section 1.409A-1(h)(ii). If
Executive is a “Specified Employee,” as defined in Code Section 409A and any
payment to be made under this Agreement shall be determined to be subject to
Code Section 409A, then if required by Code Section 409A, such payment or a
portion of such payment (to the minimum extent possible) shall be delayed and
shall be paid on the first day of the seventh month following Executive’s
Separation from Service.     

 

 
7

--------------------------------------------------------------------------------

 

 

13.    Survival of Certain Provisions. Upon any termination of the Executive’s
employment with the Bank or the termination of this Agreement, other than within
12 months following a Change in Control, the Executive and Bank hereby expressly
agree that the provisions of Section 11 of this Agreement will continue to be in
full force and effect and binding upon the Executive in accordance with the
provisions of Section 11.

 

14.     Additional Terms. Additional terms and conditions of Executive’s
employment with the Bank may be agreed upon and must be in writing and signed by
Executive and the Chairperson of the Board; provided, however, that such
additional terms and conditions as may be agreed to shall not modify the terms
and conditions herein unless specifically referenced as a modification of an
existing term or condition.

 

15.     Notices. Any notice given under this Agreement to either party shall be
made in writing. Any such notice shall be deemed to be given when mailed to any
such party by registered or certified mail, postage prepaid, addressed to the
respective addresses set forth below, or at such other addresses as such party
may designate (by written notice given to the other party) as their respective
address for purposes of notice:

 

Executive:     At the Executive’s home address

as maintained in the records of the Bank

 

 

The Bank:      Chair of the Board

Wolverine Bank

5710 Eastman Avenue

Midland, Michigan 48640

 

16.     Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

 

17.     Assignment. The rights and obligations of the Bank under this Agreement
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of the Bank, but the Bank shall not assign this Agreement without
Executive’s prior written consent, which consent shall not be unreasonably
withheld. The rights and obligations of Executive under this Agreement shall
inure to the benefit of the Executive only and may not be assigned to any
successors or assigns of the Executive.

 

18.     Headings. The headings of this Agreement are inserted for convenience
only and are not to be considered in construction of the provisions of it.

 

19.     Interpretation/Governing Law/Dispute. This Agreement shall be governed
by the laws of the State of Michigan but only to the extent not superseded by
federal law. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by binding arbitration, as an alternative
to civil litigation and without any trial by jury to resolve such claims,
conducted by a single arbitrator, mutually acceptable to the Bank and Executive,
sitting in a location selected by the Bank within fifty (50) miles from the main
office of the Bank, in accordance with the rules of the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes
(“National Rules”) then in effect. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.

 

 
8

--------------------------------------------------------------------------------

 

 

20.     Severability. If a court of competent jurisdiction determines that any
one or more of the provisions of this Agreement is invalid, illegal or
unenforceable in any respect, such determination shall not affect the validity,
legality or enforceability of any other provision of this Agreement.

 

21.     Entire Agreement; Modifications. This Agreement contains the entire
agreement of the parties and no previous representations, inducements, promises,
or agreements, oral or otherwise, shall be of any force or effect, including the
Prior Agreement. No change or modification of this Agreement shall be valid
unless in writing and signed by the party against whom such change or
modification is sought to be enforced; provided, however, that if the Company or
Bank determines, after a review of the regulations and guidance issued under The
Patient Protection and Affordable Care Act, or similar laws, and all applicable
IRS guidance, that this Agreement should be amended to avoid triggering the tax
penalties or other restrictions imposed by continuing insurance coverage
following a termination of employment (the “Insurance Restrictions”), the
Company and Bank may amend this Agreement to the extent necessary to avoid
triggering the tax and interest penalties imposed by the Insurance Restrictions.

 

22.     Release Agreement. To the extent that severance pay or benefits pursuant
to this Agreement are conditioned upon the execution and delivery by Executive
of a Separation and Release Agreement, Executive shall forfeit all rights to
such payments and benefits unless such release is signed and delivered (and no
longer subject to revocation, if applicable) within thirty (30) days following
the date of the Executive’s Separation from Service. Subject to the “Specified
Employee” provisions in Section 12(f) of the Agreement, if the foregoing
Separation and Release Agreement is executed and delivered and no longer subject
to revocation as provided in the preceding sentence, the first payment will be
made on the thirty-first (31st day after the date of Separation from Service
(the "Release Effective Date"). The first such cash payment shall include
payment of all amounts that otherwise would have been due prior to the Release
Effective Date, and any payments made thereafter shall continue as provided
herein. The Separation and Release Agreement will be provided to the Executive
no later than the date of the Executive’s Separation from Service.

 

 
9

--------------------------------------------------------------------------------

 

  

In Witness Whereof, the parties have executed this Agreement effective as of the
date first written above.

 

 

WOLVERINE BANK

EXECUTIVE

   

By:

/s/ Richard M. Reynolds                   

By:

/s/ David H. Dunn                      Chairman of the Board of Directors  

David H. Dunn

President and Chief Executive Officer

 

 

10